          Case 4:20-cv-05640-YGR Document 404 Filed 04/07/21 Page 1 of 3


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15

16                            UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18                                     OAKLAND DIVISION

19
                                                      Case No. 4:20-cv-05640-YGR-TSH
20

21     EPIC GAMES, INC.,
                                                      EPIC GAMES, INC.’S
22                      Plaintiff, Counter-defendant, ADMINISTRATIVE MOTION TO
                             v.                       SEAL PORTIONS OF PROPOSED
23                                                    FINDINGS OF FACT AND
       APPLE INC.,                                    CONCLUSIONS OF LAW
24
                        Defendant, Counterclaimant.   The Honorable Yvonne Gonzalez Rogers
25
                                                      Trial: May 3, 2021
26

27

28
     EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF PROPOSED
                    FINDINGS OF FACT AND CONCLUSIONS OF LAW
                            Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 404 Filed 04/07/21 Page 2 of 3


 1          Pursuant to Federal Rule of Civil Procedure 26(c), Plaintiff Epic Games, Inc. (“Epic”)

 2   moves the Court to file under seal certain portions of its Proposed Findings of Fact and

 3   Conclusions of Law. A public version of Epic’s Proposed Findings of Fact and Conclusions of

 4   Law that redacts such portions is being filed publicly herewith.

 5          Pursuant to Civil Local Rule 79-5(e), Epic respectfully moves the Court to seal specific

 6   portions that have been redacted from the public version of its Proposed Findings of Fact and

 7   Conclusions of Law. These portions, which are highlighted in the under seal version of the

 8   document, quote or reproduce discovery materials that Apple or third parties have designated as

 9   HIGHLY CONFIDENTIAL or CONFIDENTIAL pursuant to the Protective Order entered by

10   the Court, see Dkt. No. 274. The affected parties and the corresponding numbered Finding of
11   Fact or Conclusion of Law are identified in the Declaration of M. Brent Byars submitted
12   herewith. As required by Civil Local Rule 79-5(e), Epic is serving Apple and such third parties
13   with this Motion and its Declaration so that each may submit the required declaration
14   establishing that the designated material is sealable.
15          Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a
16   party “establishes that the documents, or portions thereof, are privileged, protectable as a trade
17   secret or otherwise entitled to protection under the law”. Civ. L.R. 79-5(b). “A strong
18   presumption of access to judicial records applies fully to dispositive pleadings” and
19   “‘compelling reasons’ must be shown to seal judicial records attached to a dispositive motion”.

20   Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (citations

21   omitted). Because “[f]indings of fact and conclusions of law may support a dispositive order”,

22   compelling reasons are required here. Washington v. Franciscan Health Sys., No. C17-5690,

23   2019 WL 3494382, at *2 (W.D. Wash. Mar. 12, 2019).

24                  Based on the foregoing, Epic respectfully requests that the Court grant this

25   Motion.

26

27

28                                          -2-
      EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF PROPOSED
                     FINDINGS OF FACT AND CONCLUSIONS OF LAW
                             Case No. 4:20-cv-05640-YGR-TSH
           Case 4:20-cv-05640-YGR Document 404 Filed 04/07/21 Page 3 of 3


 1   Dated: April 7, 2021              CRAVATH, SWAINE & MOORE LLP
 2                                        Christine Varney
                                          Katherine B. Forrest
 3                                        Gary A. Bornstein
                                          Yonatan Even
 4                                        Lauren A. Moskowitz
                                          M. Brent Byars
 5

 6                                     Respectfully submitted,
 7                                     By: /s/ M. Brent Byars
                                            M. Brent Byars
 8
                                            Attorneys for Plaintiff Epic Games, Inc.
 9

10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         -3-
     EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF PROPOSED
                    FINDINGS OF FACT AND CONCLUSIONS OF LAW
                            Case No. 4:20-cv-05640-YGR-TSH
